11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Phillip Villalba and Veronica Villalba
            Appellants
Vs.                  No. 11-05-00123-CV -- Appeal from Dallas County
Bruce H. Hines
            Appellee
 
            Phillip Villalba and Veronica Villalba have filed in this court a motion to dismiss their
appeal.  In their motion, appellants state that they no longer wish to pursue their appeal.
            Bruce H. Hines has filed in this court a motion to dismiss his cross-appeal.  In his motion, 
he states that he no longer wishes to pursue his cross-appeal.
            Both motions are granted, and the appeal and cross-appeal are dismissed.
 
                                                                                    PER CURIAM
 
May 19, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.